
	
		I
		111th CONGRESS
		2d Session
		H. R. 4733
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2010
			Ms. Watson (for
			 herself and Mr. Gallegly) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To promote the well-being of farm animals by requiring
		  Federal agencies to procure food products derived from certain animals only
		  from sources that raised the animals free from cruelty and abuse, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Prevention of Farm Animal Cruelty
			 Act.
		2.Findings and
			 declaration of policy
			(a)FindingsCongress
			 finds the following:
				(1)More humane
			 treatment of livestock minimizes needless suffering, results in safer and
			 better working conditions for persons engaged in the animal agricultural
			 industry, brings about improvement of products, and generates other benefits
			 for producers, processors, consumers, public health, and the environment, which
			 expedite an orderly flow of livestock products in interstate and foreign
			 commerce.
				(2)The Federal
			 Government can lead by example in the marketplace and encourage more humane
			 practices by purchasing products derived from livestock raised in compliance
			 with this Act.
				(b)Declaration of
			 policyIt is the policy of the United States that the raising of
			 livestock for food production shall be consistent with the basic principles of
			 animal welfare.
			3.Minimum
			 requirements for Federal procurement of food products derived from certain
			 animals
			(a)Humane practices
			 requiredA Federal agency may not purchase any food product
			 derived from a covered animal unless the covered animal, during the entire
			 period while covered by the definition in subsection (d)(1), was raised in
			 compliance with subsection (b).
			(b)ComplianceA
			 covered animal is raised in compliance with the requirements of subsection (a)
			 only if the animal was provided adequate space to—
				(1)stand up, lie
			 down, and turn around freely; and
				(2)fully extend all
			 limbs.
				(c)ExemptionsSubsections
			 (a) and (b) shall not apply to a covered animal—
				(1)during lawful
			 transport;
				(2)during the slaughter of the covered animal
			 in compliance with Public Law 85–765 (7 U.S.C. 1901 et seq.; commonly known as
			 the Humane Methods of Slaughter Act of 1958) and other applicable law and
			 regulations;
				(3)in lawful rodeo
			 exhibitions, State or county fair exhibitions, or other similar
			 exhibitions;
				(4)in lawful
			 scientific or agricultural research;
				(5)while undergoing
			 an examination, test, treatment, or operation for individualized veterinary
			 purposes to improve the well-being of the covered animal; or
				(6)in the case of a pig during pregnancy,
			 during the seven-day period immediately before the date on which the pig is
			 reasonably expected to give birth.
				(d)DefinitionsIn
			 this section:
				(1)The term
			 covered animal means any pig during pregnancy, calf raised for
			 veal, or egg-laying hen used or intended for use in food production.
				(2)The term
			 fully extend all limbs, with respect to a covered animal, means
			 the ability of the covered animal to fully extend all limbs without touching
			 the side of an enclosure, including, in the case of egg-laying hens, fully
			 spreading both wings without touching the side of an enclosure or other
			 egg-laying hens.
				(3)The term turn around freely,
			 with respect to a covered animal, means the ability of the covered animal to
			 turn in a complete circle without any impediment, including a tether, and
			 without touching the side of an enclosure.
				(e)Effect on other
			 lawsNothing in this section shall modify, limit, or repeal any
			 law in effect upon the date of the enactment of this Act or preempt any State
			 or local law.
			4.Effective
			 dateThis Act shall take
			 effect on the date that is two years after the date of the enactment of this
			 Act.
		
